Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 08/10/20.
Claims 1-20 are under examination.


Information Disclosure Statement
4.	The information disclosure statement(s) submitted on 08/26/20 have being considered by the examiner and are made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
6.	The drawings filed on 08/10/20 are accepted by the examiner.


Specification
7.	The abstract of the disclosure is objected to because it contains a legal phraseology “comprising” in line 2. Correction is required.  See MPEP § 608.01(b). The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  


Claim Objections 
8.	Claim 1 is objected to because of minor informalities:  
9.	Claim 1, recites “a method” in preamble. 
Thus, the preamble fails to identify “who”, “where”, or “which component” is performing this management method.
The body recite:
-communicating…” this step does not identify such method is performed by a wireless device.
-not applying… this step does not identify such method is performed by a wireless device.
 	-Receiving….”- this step does not identify such method is performed by a wireless device. 
When considering individual step or as a whole, one cannot identify “who”, “where”, or “which component(s)” is/are performing “A method”.
Thus, for clarity, it is suggested to insert, at least in the preamble, “who”, “where”, or “which component(s)” is performing “a method for data transmission”.

Examiner’s Note:
10.	The examiner has contacted applicant’s representative Mr. David Grossman on 02/01/22 to amend claim 1 & the specification (abstract) to put the application in condition for allowance. 


Allowable Subject Matter
11.	Claims 1-20 would have been allowed if amended to overcome the claim 1 and specification (abstract) objections.
12.	The following is a statement of reasons for the indication of allowable subject matter: 
13.	Amended claim 1, 11 & 20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
14.	In claims 1 & 11: “based on the non-access stratum information: not apply the session duplication for transmission of packets via the at least one second bearer of the second session” in combination with other limitations recited as specified in claims 1 & 11.
15.	In claim 20: “based on the non-access stratum information: not apply the session duplication for transmission of packets via the at least one second bearer of the second session and based on the non-access stratum information: not receive duplication of packets via the at least one second bearer of the second session” in combination with other limitations recited as specified in claim 20.
16.	In claims 1 & 11: Note that the first closest prior art SHIMODA, US Patent Application Publication No. 2020/0112879 A1 discloses a wireless device (See FIG. 2 & Para. 0135; a user equipment (UE)) comprising:
 one or more processors (See FIG. 2 & Para. 0135; a user equipment (UE) includes a processor); and 
memory (See FIG. 2 & Para. 0135; a user equipment (UE) includes a memory) storing instructions that, when executed by the one or more processors, cause the wireless device to: 
(See steps 1503: figure 19 & Para. 403-404; FIG. 19 indicate a sequence on the signaling for the RRC connection reconfiguration to be notified from the CU to the UE) comprising: configuration parameters of: at least one first bearer of a first session; and at least one second bearer of a second session (See Para. 404: The signaling for the RRC connection reconfiguration may include information on change in the use DUs (switching to using the DU #1 and the DU #3); and 
Note that the second closest prior art Vrzie, US Patent Application Publication No. 2018/0367288 A1 discloses non-access stratum information indicating that the second session is for: applying session duplication of downlink packets of the first session; and not applying session duplication of uplink packets of the first session (See Para. 0062 & 0069; For UL transmission, the SMF provides the QoS rules to the UE 102 through a NAS message. The QoS rules are used in the NON ACEESS STRATUM (NAS) layer to map the UL data packet from applications (e.g. IP flows) to QoS flows and for applying the QFI marking).
 receive, via the at least one second bearer of the second session, duplication of the downlink packets of the first session with the session duplication (See FIG. 19 & Para. 403-404) ; the UE detects redundancy in the received signaling. Further, the UE removes the redundant signaling. The UE may detect and remove the redundant signaling in the PDCP layer. The UE changes the RRC parameter and the use DU, using the remaining signaling).
Note that the third closest prior art Dou, US Patent Application Publication No. 2020/0092934 A1 discloses communicate the uplink packets and the downlink packets via the at least one first bearer of the first session (See FIG, 1b & Para. 0202-0203; uplink/downlink data between the UE and the network node).
	In claim 20: Note that the first closest prior art SHIMODA, US Patent Application Publication No. 2020/0112879 A1 discloses a system comprising: 
a wireless device (See FIG. 2 & Para. 0135; a user equipment (UE)) comprising:
 one or more processors (See FIG. 2 & Para. 0135; a user equipment (UE) includes a processor); and 
memory (See FIG. 2 & Para. 0135; a user equipment (UE) includes a memory) storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, from a first base station, at least one radio resource control configuration message (See steps 1503: figure 19 & Para. 403-404; FIG. 19 indicate a sequence on the signaling for the RRC connection reconfiguration to be notified from the CU to the UE) comprising: configuration parameters of: at least one first bearer of a first session; and at least one second bearer of a second session (See Para. 404: The signaling for the RRC connection reconfiguration may include information on change in the use DUs (switching to using the DU #1 and the DU #3);
the first base station (See FIG. 2 & Para. 0135; base station (eNB)) comprising: 
one or more second processors (See FIG. 2 & Para. 0135; base station (eNB) includes a processor); and 
second memory (See FIG. 2 & Para. 0135; base station (eNB) includes a memory) storing second instructions that, when executed by the one or more second processors of the first base station, cause the first base station to:
 transmit the at least one radio resource control configuration message to the wireless device (See steps 1503: figure 19 & Para. 403-404; FIG. 19 indicate a sequence on the signaling for the RRC connection reconfiguration to be notified from the CU to the UE); 
transmit, via the at least one second bearer of the second session, the duplication of the downlink packets of the first session with the session duplication (See FIG. 19 & Para. 403-404) ; the UE detects redundancy in the received signaling. Further, the UE removes the redundant signaling. The UE may detect and remove the redundant signaling in the PDCP layer. The UE changes the RRC parameter and the use DU, using the remaining signaling).
Note that the second closest prior art Vrzie, US Patent Application Publication No. 2018/0367288 A1 discloses non-access stratum information indicating that the second session is for: applying session duplication of downlink packets of the first session; and not applying session duplication of uplink packets of the first session (See Para. 0062 & 0069; For UL transmission, the SMF provides the QoS rules to the UE 102 through a NAS message. The QoS rules are used in the NON ACEESS STRATUM (NAS) layer to map the UL data packet from applications (e.g. IP flows) to QoS flows and for applying the QFI marking).
 Note that the third closest prior art Dou, US Patent Application Publication No. 2020/0092934 A1 discloses communicate the uplink packets and the downlink packets via the at least one first bearer of the first session (See FIG, 1b & Para. 0202-0203; uplink/downlink data between the UE and the network node).
18.	Thus, neither SHIMODA, Vrzie nor Dou, individually or in combination disclose or render obvious the above italic limitations as claim in claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	OH et al. 2020/0045738 A1 (Title: Method and apparatus for indicating channel occupancy time in wireless communication system) (See FIG. 3 & Para. 0048-0050 & 0301).
B.	SHAO et al. 2020/0014493 A1 (Title: Data sending method, terminal device, and network device) (See abstract & Para. 0006-0007 & 0017).
C.	SUN et al. 2021/0091901 A1 (Title: Waveform design for sidelink new radio-unlicensed) (See FIG. 3 & Para. 0033, 0047 & 0082-0084).

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469